Exhibit 10.2

GENERAL SECURITY AGREEMENT

1.                             Grant of Security Interest.  Luzon Minerals Ltd.
having its chief executive office at Suite 202 - 837 West Hastings Street,
Vancouver, British Columbia, V6C 3N6 (the “Debtor”), as continuing security for
the repayment and the performance of each of the Obligations (as defined herein)
of the Debtor to Vista Gold Corp. (the “Secured Party”), grants to the Secured
Party, subject only to paragraph 2, a continuing, specific and fixed mortgage,
charge and assignment of, and security interest in all of the Debtor’s present
and after-acquired personal property and undertaking, including without
limitation:  an agreement dated December 11, 2003, as amended, or as replaced
from time to time, which sets out the terms on which the Secured Party has
agreed to sell the Debtor, and the Debtor has agreed to purchase, the Secured
Party’s interest in the Amayapampa Gold Project.

2.                             Floating Charge.  As security for the repayment
and the performance of each of the Obligations, the Debtor grants a floating
charge to the Secured Party on all the Debtor’s interest in real property,
including without limitation, all fixtures, crops and improvements, both present
and future, other than such as are validly and effectively charged under
paragraph 1 or excluded under paragraph 3.

3.                             Exclusions.  The last day of any term reserved by
any lease now held or hereafter acquired by the Debtor is hereby excepted out of
the security interests, mortgages and charges created hereby.  The Debtor shall
assign and dispose of the same in such manner as the Secured Party may from time
to time direct in writing.

4.                             Collateral.  The property, assets, rights and
undertaking charged hereunder together with all increases, additions,
improvements and accessions thereto, and all substitutions or any replacements
thereof are herein referred to as the “Collateral”.

5.                             Defined Terms.  Unless the context otherwise
requires or unless otherwise specified, all the terms used herein without
initial capitals which are defined in the Personal Property Security Act
(British Columbia) or the regulations thereunder, as they may be amended,
restated or replaced by successor legislation of comparable effect
(collectively, the “PPSA”), have the same meaning herein as in the PPSA.

6.                             Obligations Secured.  The Collateral constitutes
and will constitute continuing security for all present and future indebtedness
and obligations (collectively, the “Obligations”) of the Debtor to the Secured
Party howsoever incurred and whenever arising.

7.                             Change of Name.  The Debtor agrees not to change
his name or any name under which it carries on business without giving to the
Secured Party 20 day’s prior written notice of the change.

8.                             Disclosure.  The Debtor agrees to deliver to the
Secured Party upon request such information concerning the Collateral, the
Debtor and the Debtor’s business and affairs as the Secured Party may request.

9.                             Proceeds in Trust.  The Debtor will and shall be
deemed to hold all proceeds in trust, separate and apart from other money,
instruments or property, for the benefit of the Secured Party until all amounts
owing by the Debtor to the Secured Party have been paid in full.


--------------------------------------------------------------------------------




10.                           Collection of Accounts.  After default under this
Security Agreement, the Secured Party may notify and direct any party (“Account
Customer”) obligated to pay under any account, chattel paper or instrument
constituting Collateral to make all payments whatever to the Secured Party.  The
Secured Party may hold all amounts acquired from any Account Customers and any
proceeds as part of the Collateral.  Any payments received by the Debtor whether
before or after notification to Account Customers, shall be held by the Debtor
in trust for the Secured Party in the same medium in which received, shall not
be commingled with any assets of the Debtor and shall be turned over to the
Secured Party not later than the next business day following the day of their
receipt.

11.                           Default.  The Debtor shall be in default under
this Security Agreement if the Debtor defaults in the payment or performance of
any of the Obligations (an “Event of Default”).


12.                           CRYSTALLIZATION.  THE FLOATING CHARGE CREATED BY
PARAGRAPH 2 SHALL BECOME A FIXED CHARGE AS SOON AS:

(a)            the Secured Party gives notice to that effect to the Debtor;

(b)           the Secured Party takes any step to accelerate or demand payment
of the Obligations, or gives notice of its intention or takes any steps to
enforce its security; or

(c)            an Event of Default occurs in respect of the Debtor.

13.                           Secured Party’s Remedies on Default.  Upon the
occurrence of an Event of Default all of the Obligations shall become
immediately due and payable without notice to the Debtor, and the Secured Party
may, at its option, proceed to enforce payment of same and to exercise any or
all of the rights and remedies contained herein, including, without limitation,
the signification and collection of any debts, accounts, claims or monies owed
to the Debtor or otherwise afforded by law, in equity or otherwise.  The Secured
Party shall have the right to enforce one or more remedies successively or
concurrently in accordance with applicable law and expressly retains all rights
and remedies it may have under the PPSA and at law or in equity.

14.                           Secured Party Not Liable for Failure to Exercise
Remedies.  The Secured Party shall not be liable or accountable for any failure
to exercise any of its remedies.

15.                           Allocation of Proceeds.  All monies collected or
received by the Secured Party in respect of the Collateral may be held by the
Secured Party and may be applied on account of such parts of the Obligations at
the sole discretion of the Secured Party.

16.                           Extension of Time.  The Secured Party may grant
extensions of time and other indulgences, take and give up securities, accept
compositions, grant releases and discharges, release the Collateral to third
parties and otherwise deal with the Debtor’s guarantors or sureties and others
and with the Collateral and other securities as the Secured Party may see fit
without prejudice to the Obligations, or the Secured Party’s rights, remedies
and powers under this Security Agreement.  No extension of time, forbearance,
indulgence or other accommodation now, heretofore or hereafter given by the
Secured Party to the Debtor shall operate as a waiver, alteration or amendment
of the rights of the Secured Party or otherwise preclude the Secured Party from
enforcing such rights.

2


--------------------------------------------------------------------------------




17.                           Effect of Appointment of Receiver.  As soon as the
Secured Party takes possession of any Collateral or appoints a receiver (the
“Receiver”), all powers, functions, rights and privileges of the directors and
officers of the Debtor with respect to that Collateral shall cease, unless
specifically continued by the written consent of the Secured Party or the
Receiver.

18.                           Limitation of Liability.  The Secured Party shall
not be liable by reason of any entry into or taking possession of any of the
Collateral hereby charged or intended so to be or any part thereof, to account
as mortgagee in possession or for anything except actual receipts or be liable
for any loss on realization or any act or omission for which a secured party in
possession might be liable.

19.                           Release by Debtor.  The Debtor hereby releases and
discharges the Secured Party and the Receiver from every claim of every nature
which may arise or be caused to Debtor or any person claiming through or under
the Debtor by reason or as a result of anything done by the Secured Party or any
successor or assign claiming through or under the Secured Party or the Receiver
under the provisions of this Security Agreement unless such claim be the result
of dishonesty or gross neglect.

20.                           Costs.  The Debtor will reimburse the Secured
Party on demand for all interest, commissions, costs of realization and other
costs and expenses (including the full amount of all legal fees and expenses
paid by the Secured Party) incurred by the Secured Party or any Receiver in
connection with the perpetual registration of any financing statement registered
in connection with the security interests hereby created, the preparation,
execution, perfection, protection, enforcement of and advice with respect to
this Security Agreement, the realization, disposition of, retention, protection,
insuring or collection of any Collateral, the protection or enforcement of the
rights, remedies and powers of the Secured Party or any Receiver, any costs
incurred in complying with control orders and clean-up orders or liabilities to
third parties arising out of the Debtor’s activities or while enforcing the
Secured Party’s security, and the inspection of, and investigation of title to,
the Collateral.  All amounts for which the Debtor is required hereunder to
reimburse the Secured Party or any Receiver shall, from the date of disbursement
until the date the Secured Party or the Receiver receives reimbursement, bear
interest at the highest rate per annum charged by the Secured Party on any of
the Obligations.

21.                           Security in Addition and not in Substitution,
Remedies Cumulative.  The rights, remedies and powers conferred by this Security
Agreement are in addition to, and not in substitution for, any other rights,
remedies or powers the Secured Party may have under this Security Agreement, at
law, in equity or by or under the PPSA or any other statute.

22.                           Statutory Waivers.  To the fullest extent
permitted by law, the Debtor waives all of the rights, benefits and protection
given by the provisions of any existing or future statute which imposes
limitations upon the rights, remedies or powers of the Secured Party or upon the
methods of realization of security, including any seize or sue or
anti-deficiency statute or any similar provisions of any other statute.

23.                           Further Assurances.  The Debtor shall at all
times, do, execute, acknowledge and deliver or cause to be done, executed,
acknowledged or delivered all such further acts, deeds, transfers, assignments,
security agreements and assurances as the Secured Party may reasonably require
in order to give effect to the provisions hereof and for the better granting,
transferring, assigning, charging, setting over, assuring, confirming or
perfecting the security interests hereby created and the priority accorded to
them by law or under this Security Agreement.

24.                           Acknowledgement.  The Debtor hereby acknowledges
receiving a copy of this Security Agreement.

3


--------------------------------------------------------------------------------




25.                           Entire Agreement.  This Security Agreement and the
agreements referred to herein constitute the entire agreement between the Debtor
and the Secured Party and supersede any prior agreements, undertakings,
declarations, representations and understandings, both written and verbal, in
respect of the subject matter hereof.  Any amendment of this Security Agreement
shall not be binding unless in writing and signed by the Secured Party and the
Debtor.

26.                           Severability.  Any provision of this Security
Agreement prohibited by law or otherwise ineffective shall be ineffective only
to the extent of such prohibition or ineffectiveness and shall be severable
without invalidating or otherwise affecting the remaining provisions hereof.

27.                           Joint and Several Liability.  If more than one
person executes this Security Agreement, their obligations hereunder shall be
joint and several.

28.                           Included Words.  Wherever the singular or the
masculine are used herein, the same shall be deemed to include the plural or the
feminine or the body politic or corporate where the context or the parties so
require.

29.                           Time is of the Essence.  Time shall in all aspects
be of the essence in this Security Agreement and no exception or variation of
this Security Agreement or any Obligation hereunder shall operate as a waiver of
this provision.

30.                           Governing Law and Attornment.  This Security
Agreement shall be construed and enforceable under and in accordance with the
laws of British Columbia.

31.                           Successors and Assigns.  This Security Agreement
shall be binding on the Debtor, and its successors and assigns and enure to the
benefit of the Secured Party and the successors and assigns of the Secured
Party.

32.                           Consent and Waiver.  Debtor consents to the
Secured Party filing such financing statements with respect to this Security
Agreement in such jurisdictions as the Secured Party deems appropriate or
advisable, and the Debtor waives all rights to receive from Secured Party a copy
of any financing statement, financing change statement or verification statement
filed at any time in respect of this Security Agreement.

 

 

Execution Date

 

 

Officer Signature(s)

 

 

Y

M

D

 

Transferor(s) Signature(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LUZON MINERALS LTD.

By its authorized signatory:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

4


--------------------------------------------------------------------------------